 1
 2
 3
                                                                        JS-6
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   ALEJANDRO NAVARETTE,                     Case No. 2:20-CV-10500 DOC (KES)
12                Petitioner,
13         v.                                             JUDGMENT

14   CHRISTIAN PFEIFFER, Warden,
15                Respondent.
16
17
18         Pursuant to the Court’s Order Accepting Report and Recommendation of
19   U.S. Magistrate Judge,
20         IT IS ADJUDGED that the Petition is denied with prejudice.
21
22           June 17, 2021
     DATED: ___________________          ____________________________________
23                                       DAVID O. CARTER
                                         UNITED STATES DISTRICT JUDGE
24
25
26
27
28
